Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered. 
Response to Amendment
In response to the Office Action mailed on August 3, 2021, the applicant has submitted an amendment filed on October 1, 2021; amending claims 1, 8, and 15; cancelling claims 5, 12, and 19; adding new dependent claims 21-23; and arguing to traverse the rejection of claims 1-20 in view of the amendment. 
Reasons for Allowance
Claims 1-4, 6-11, 13-18, and 20-23 are allowed. The claims will be renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Maruyama in combination with Jones and Latimer, et al. do not disclose or fairly suggest adjusting one or more of a velocity or a position associated with a task to be performed by an effecter of the robotic device based on determining one or both of the first different or the
second difference, the task being associated with the keyframe image: and performing, via the effecter of the robotic device, the task based on adjusting one or both of the velocity or the position of the effecter. It is for these reasons and in combination with all of the other elements .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665